PER CURIAM.
We affirm a temporary order modifying custody. On the record before the court, we find no abuse of discretion in the trial court’s concluding, after fourteen hours of hearing, that it was in the best interest of the child to reside temporarily with the father. As to all issues raised, there is sufficient evidence to support this exercise of discretion. We note that there is no question here that Appellant had sufficient notice and ample opportunity to be heard.
GLICKSTEIN, DELL and STONE, JJ., concur.